Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gess on May 10, 2022.
In claim 11, line 2, “one or more of” has been deleted and the phrase - - the at least one - - has been substituted therefor. Further in line 2, “salts” has been changed to - - salt - - .
In claim 12, line 2, “one or more of” has been deleted and the phrase - - the at least one - - has been substituted therefor. Further in line 2, “salts” has been changed to - - salt - - .
In claim 13, line 2, “one or more of” has been deleted and the phrase - - the at least one - - has been substituted therefor. Further in line 2, “salts” has been changed to - - salt - - .
In claim 20, line 3, “and/or” has been changed to - - or - - .
In claim 26, last line, “and” has been changed to - - or - - .
In claim 27, last line “the” has been deleted.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736